Dismissed and Memorandum Opinion filed August 27, 2013.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00720-CR

                      STEVEN ALLEN GOMEZ, Appellant
                                        V.

                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 56th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 02CR2058

                  MEMORANDUM                     OPINION


      This is an attempted appeal from a judgment nunc pro tunc signed April 29,
2013. No motion for new trial was filed. Appellant’s notice of appeal was not
filed until June 7, 2013.

      A defendant’s notice of appeal must be filed within thirty days after an
appealable order is entered when the defendant has not filed a motion for new trial.
See Tex. R. App. P. 26.2(a)(1). Although we may grant an extension of time to file
a notice of appeal, it must be filed in the trial court within fifteen days after the
deadline for filing the notice of appeal and, within that same fifteen-day period, the
party must file an extension motion in the appellate court. See Tex. R. App.
P. 26.3(a), (b). Otherwise, we do not have authority to grant an extension of time
to file the notice of appeal. See Olivo v. State, 918 S.W.2d 519, 522-4
(Tex.Crim.App. 1996). The notice of appeal was filed within the fifteen-day
period, but no extension of time to file the notice of appeal was filed.

       A notice of appeal which complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Justices Frost, Boyce, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2